Title: From Thomas Jefferson to Hilliard d’Auberteuil, 27 January 1787
From: Jefferson, Thomas
To: Hilliard d’Auberteuil, Michel René



Sir
Paris Jan. 27. 1787.

I duly received the letter you did me the honour to write, and the verses therein inclosed on the subject of the M. de la Fayette. I have taken measures to present the public with this acceptable present; but the newspapers here are slow in complying with the applications addressed to them. It is not for a stranger to decide on the merit of poetry in a language foreign to him. Were I to presume to do it in this instance, I should certainly assign to this composition a high degree of approbation.
I wish it were in my power to furnish you with any materials for the history on which you are engaged. But I brought no papers of that kind with me from America. In a letter you did me the honour of writing me some time ago, you seemed to suppose it possible you might go to America in quest of materials. Should you execute this idea, I should with great pleasure give any assistance in my power to obtain access for you to the several deposits of materials which are in that country. I have the honour to be with great respect Sir your most obedient & most humble servant,

Th: Jefferson

